Citation Nr: 0011327	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-12 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


REMAND

The matter came to the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for post-
traumatic stress disorder and evaluated the disability as 50 
percent disabling.  The veteran subsequently moved to Las 
Vegas, Nevada, resulting in jurisdiction of the claims folder 
being transferred to the RO in Reno, Nevada.  In July 1999, 
the veteran testified at a hearing before the undersigned at 
a VA facility in Las Vegas, Nevada.

The veteran has reported that he served in the Army from 
January 1967 to January 1978 and in the Navy from June 1978 
to October 1988.  The evidence of record includes a DD 214 
documenting the veteran's active service in the Army from 
January 1973 to January 1979 with prior active service of 5 
years and 6 days.  This DD 214 reflects that the veteran had 
Vietnam service but does not reflect that the veteran 
received the silver star, combat infantry badge, purple 
heart, bronze star with V device or any other award 
indicative of combat service.  The record also contains a DD 
214 documenting the veteran's Naval service from February 
1983 to October 1988 with prior active service of 14 years, 8 
months and 9 days.  This DD 214 indicates that the veteran 
received the silver star, combat infantry badge, purple heart 
and bronze star with V device.

The record contains no DD 214 for any other period of 
service, no verification of the veteran's complete dates of 
active service and no other documentation pertaining to the 
veteran's receipt of the silver star, combat infantry badge, 
purple heart or bronze star with V device.  The record 
reflects that service connection for post-traumatic stress 
disorder was granted in a rating decision of October 1997 
without any verification of the stressors which allegedly 
caused the post-traumatic stress disorder other than the 
aforementioned DD 214 documenting his receipt of decorations 
indicative of combat service. 

The veteran testified at his July 1999 Travel Board hearing 
that his service-connected PTSD had increased in severity 
since the time of his most recent VA psychiatric examination 
in February 1998. 

The Board further notes that although the only diagnosis on 
the February 1998 VA psychiatric examination was post-
traumatic stress disorder, the medical evidence dated prior 
and subsequent to that examination shows other diagnoses, 
including alcohol dependence, manic depressive disorder, 
status post traumatic brain injury  and borderline 
personality traits.  The medical evidence of record does not 
adequately distinguish the manifestations of the service-
connected disability from the non service-connected 
disorders.  Moreover, service medical records show that the 
veteran sustained head trauma in Vietnam and that probable 
post-traumatic seizure disorder, status post cerebral 
contusion and status post subarachnoid hemorrhage were 
diagnosed.  Therefore, the issue of entitlement to service 
connection for the residuals of head trauma is raised by the 
record.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The veteran should be requested to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
relevant to the evaluation of his post-
traumatic stress disorder and for all 
health care providers who have treated 
him since his discharge from service for 
a seizure disorder or any other disorder 
which he believes is due to service head 
trauma.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records, 
which have not already been obtained.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request verification of the veteran's 
complete dates of service.  The NPRC 
should also be requested to provide all 
available records pertaining to the 
veteran's duty assignments, decorations 
and awards, to specifically include any 
documentation pertaining to the veteran's 
receipt of the silver star, purple heart, 
combat infantry badge and bronze star 
with V device. 

3.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination by 
a physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected PTSD.  
With respect to each of the symptoms 
listed in the current schedular criteria 
for evaluating mental disorders, the 
examiner should indicate whether such 
symptom is a manifestation of the 
veteran's service-connected psychiatric 
disability.  

If the veteran is found to have any other 
psychiatric disorder, the examiner 
should, to the extent possible, 
distinguish the manifestations of the 
post-traumatic stress disorder from those 
of the other psychiatric disorder(s).  In 
addition, with respect to each additional 
acquired psychiatric disorder found to be 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service, to 
include service head trauma, and if not, 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the service-connected post-
traumatic stress disorder.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  The examiner 
should also provide a GAF score based on 
the service-connected psychiatric 
disability with an explanation of the 
significance of the score assigned.  The 
rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect that 
such a review of the claims folder was 
made.  The report must be typed.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
psychiatric examination and requested 
opinions have been conducted and 
completed in full.  The RO should then 
undertake any other development deemed 
appropriate, adjudicate the issue of 
entitlement to service connection for 
residuals of head trauma and the issue of 
entitlement to service connection for 
additional psychiatric disability, and 
readjudicate the issue on appeal. 

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case on all 
issues in appellate status, and be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the Supplemental Statement of the 
Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



